638 F.2d 1168
25 Empl. Prac. Dec. P 31,547
Eva J. CUMMINGS, Appellant,v.SCHOOL DISTRICT OF LINCOLN, COUNTY OF LANCASTER, STATE OFNEBRASKA, Appellee.
No. 80-1821.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 4, 1981.Decided Feb. 10, 1981.

Perry, Perry, Witthoff & Guthery, Edwin C. Perry, Lincoln, Neb., for appellee.
Eva J. Cummings, pro se.
Before HEANEY, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
Eva Cummings, proceeding pro se, initiated this sex discrimination suit against her employer, the School District of Lincoln.  Cummings alleges that the school district discriminated against her by refusing, solely on the basis of her sex, to promote her to a position for which she qualified.  The supervisory position for which Cummings applied was given to a male employee with less seniority.


2
The district court found that in her petition Cummings made a prima facie showing of discrimination as required by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).  On hearing the evidence presented at trial the district court found that the school district had articulated a legitimate, nondiscriminatory reason for not promoting Cummings.  The court further found that Cummings did not meet her burden of demonstrating that the reason given for the denial of the promotion was pretextual in nature and dismissed the case.  Cummings appeals, pro se.


3
We note that the district court appropriately gave Cummings considerable latitude with regard to the examination of witnesses and the introduction of evidence in deference to her decision to proceed pro se at trial.  However, upon a thorough review of the briefs and record, we conclude that the district court's findings of fact are not clearly erroneous and the court's opinion contains no error of law.  Accordingly, we affirm on the basis of the district court's opinion.  See Rule 14 of the Rules of this court.